'er Curiam.
Section 17 of the Municipal Court Code still requires that actions be brought in the districts in which either the plaintiff or the defendant resides or has a place for the transaction of business. Although the specific procedure to be followed where an action is brought in the wrong district formerly contained in subdivision 2 of the section has been omitted from the amended, section the court is required to enforce the statute and change the venue when a proper application is made.
Judgment and orders reversed and a new trial ordered in the Second District, Borough of Manhattan, with thirty dollars costs to appellant to abide the event.
All concur; present, Bijur, Lydon and Callahan, JJ.